
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 393
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Tiahrt (for
			 himself, Mr. Sessions,
			 Mr. Fleming,
			 Mrs. Lummis, and
			 Mr. Moran of Kansas) submitted the
			 following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Obama administration and Congress should end the
		  assault on America’s energy independence by leaving in place domestic energy
		  tax incentives.
	
	
		Whereas if the Obama administration is serious about
			 helping America become more energy independent, then eliminating energy
			 exploration and manufacturing production incentives that have been in place
			 since the early 1900s is not the answer;
		Whereas President Obama’s fiscal year 2010 budget proposes
			 to cut energy production incentives that will make America more dependent on
			 foreign sources of oil;
		Whereas the Obama administration is proposing an assault
			 on American energy manufacturing by eliminating the Intangible Drilling and
			 Development Costs (IDC) tax deduction for manufacturers that has been in place
			 since 1916;
		Whereas according to the Congressional Research Service,
			 the IDC tax deduction reduced marginal effective tax rates in the oil and gas
			 industries, reduced production costs, and increased investments in locating
			 energy reserves;
		Whereas eliminating the IDC tax deduction incentive will
			 cripple independent oil and gas producers in America and will not lead us
			 closer to energy independence;
		Whereas the Percentage Depletion (PD) tax incentive
			 enacted in 1926 is another economic tool that will be eliminated under
			 President Obama’s budget proposal;
		Whereas the PD tax incentive enacted in 1926 is not
			 available to integrated major oil companies—it is available only for
			 independent producers and royalty owners;
		Whereas eliminating this incentive will cripple
			 independent oil and gas producers in America and will not lead America closer
			 to energy independence;
		Whereas the Obama administration has proposed eliminating
			 the marginal well tax credit that acts as a resource to support American energy
			 production;
		Whereas marginal wells account for 20 percent of American
			 oil and 12 percent of natural gas;
		Whereas eliminating this energy production incentive has
			 the potential to cripple independent oil and gas producers in America and will
			 not lead us closer to energy independence;
		Whereas there are several other pro-American energy
			 provisions that will be eliminated in President Obama’s budget, including the
			 enhanced oil recovery tax credit, geological and geophysical amortization,
			 manufacturing tax deduction, and the excise tax on Gulf of Mexico
			 production;
		Whereas America deserves a comprehensive, bipartisan
			 energy plan that opens up our domestic resources, incentivizes the discovery of
			 renewable technologies and encourages conservation;
		Whereas this is the policy that will lead America into
			 energy independence;
		Whereas Congress should encourage the production of more
			 energy using America’s natural resources that utilizes our American
			 workforce;
		Whereas we currently have trillions of barrels of oil
			 available off our shorelines and on Federal lands;
		Whereas Americans are known for their great ideas and
			 ingenuity;
		Whereas we should harness that tremendous opportunity to
			 discover new ways of producing energy that will make us more energy
			 independent;
		Whereas we should continue investing in new alternative
			 forms of energy;
		Whereas Congress needs to encourage greater energy
			 efficiency by offering conservation tax incentives to Americans who make their
			 home, automobile, and business more energy efficient;
		Whereas we can do this by supporting technologies to help
			 increase energy efficiency in all sectors of the American economy, including
			 removing bureaucratic regulatory barriers that prevent businesses from
			 upgrading their facilities with newer, more efficient energy
			 technologies;
		Whereas we should not remove economic incentives for
			 America’s oil and natural gas producers and workers that will effectively raise
			 taxes on businesses keeping them from hiring additional workers; and
		Whereas higher energy tax rates on producers will be
			 passed along to consumers and threatens our security by leaving us more
			 dependent on foreign nations for our energy needs: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Obama administration and Congress should end the
			 assault on America’s energy independence by leaving in place domestic energy
			 tax incentives.
		
